Case 1:20-cv-00544-PAB-NYW Document 57 Filed 12/16/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00544-PAB-NYW

  GEORGE WEEKS,

         Plaintiff,

  v.

  PA BARKMAN,
  PA DYER, and
  DR. OBA,

         Defendants.

                                               ORDER

  Magistrate Judge Nina Y. Wang

         This matter comes before the court on Plaintiff George Weeks’s (“Plaintiff” or “Mr.

  Weeks”) Motion Requesting Appointment of Counsel (“Motion to Appoint Counsel” or “Motion”)

  [#55, filed December 14, 2020]. The undersigned considers the Motion pursuant to 28 U.S.C. §

  636(b), the Order Referring Case dated September 30, 2020 [#42], and the Memorandum dated

  December 15, 2020 [#56]. Having reviewed the Motion, the case file, and the applicable law,

  Plaintiff’s Motion to Appoint Counsel is DENIED without prejudice as premature.

         Plaintiff initiated this action pro se on February 26, 2020. 1 See [#1]. After the Honorable

  Gordon P. Gallagher issued an Order Directing Plaintiff to Cure Deficiencies [#4], granted Plaintiff

  leave to proceed in forma pauperis [#8], and issued an Order Directing Plaintiff to File Amended


  1
    Because Mr. Weeks proceeds pro se, this court affords his papers and filings a liberal
  construction. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). But the court cannot and does not
  act as his advocate, Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), and applies the same
  procedural rules and substantive law to Plaintiff as to a represented party, see Murray v. City of
  Tahlequah, 312 F.3d 1196, 1199 n.2 (10th Cir. 2008); Dodson v. Bd. of Cty. Comm’rs, 878 F.
  Supp. 2d 1227, 1236 (D. Colo. 2012).
Case 1:20-cv-00544-PAB-NYW Document 57 Filed 12/16/20 USDC Colorado Page 2 of 5




  Prisoner Complaint [#11], Mr. Weeks filed an Amended Prisoner Complaint on May 7, 2020

  [#13]. Therein Mr. Weeks, who is currently incarcerated at the Federal Correctional Institution

  in Englewood, Colorado (“FCI Englewood”), asserts an Eight Amendment claim against

  Defendants P.A. Barkman, P.A. Dyer, and Dr. Oba (collectively, “Defendants”) for deliberate

  indifference to his serious medical need premised on Defendants’ allegedly unconstitutional

  treatment of a back injury Mr. Weeks sustained while in state custody. See generally [id.].

         On June 10, 2020, Judge Gallagher issued an Order Drawing Case [#14] and this case was

  drawn to the undersigned. Upon the Parties’ non-consent to the jurisdiction of a magistrate judge

  [#40], this action was reassigned to the Honorable Philip A. Brimmer on September 29, 2020

  [#41]. Chief Judge Brimmer subsequently referred this matter to the undersigned. [#42]. Presently

  before the court is Plaintiff’s Motion to Appoint Counsel. See [#55].

                                              ANALYSIS

         The determination of whether to seek pro bono counsel in a civil case is left to the sound

  discretion of the trial court. Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). But the

  court cannot appoint counsel; instead, the court can only ask an attorney to take the case. Moaz v.

  Denver Int’l Airport, 747 F. App’x 708, 711 (10th Cir. 2018) (citing Rachel v. Troutt, 820 F.3d

  390, 396-97 (10th Cir. 2016)). In deciding whether to request counsel for a civil litigant, the

  district court should evaluate “the merits of a [litigant’s] claims, the nature and complexity of the

  factual issues, and the [litigant’s] ability to investigate the facts and present his claims.” Hill v.

  Smithkline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (citations omitted); accord

  D.C.COLO.LAttyR 15(f)(1)(B)(i)-(iv) (providing factors that the court should consider in

  determining whether to appoint pro bono counsel). “The burden is on the applicant to convince

  the court that there is sufficient merit to his claim to warrant the appointment of counsel.” Hill,



                                                    2
Case 1:20-cv-00544-PAB-NYW Document 57 Filed 12/16/20 USDC Colorado Page 3 of 5




  393 F.3d at 1115 (citation omitted). “Only in those extreme cases where the lack of counsel results

  in fundamental unfairness will the district court’s decision be overturned.” Id.

          Plaintiff argues that his circumstances favor appointment because (a) FCI Englewood has

  been locked down since December 1, 2020, thereby preventing inmate access to any

  communication devices and/or the facility’s law library [#55 at ¶ 3]; (b) he has demonstrated an

  inability to articulate his arguments [id. at ¶ 4]; (c) he lacks “the ability to investigate the facts,

  case law, or technical issues because every inmate at FCI Englewood has been cut off from the

  outside world,” [id. at ¶ 5]; and (d) he is untrained in the complexities and legalities of law [id. at

  ¶ 6].

          Upon review of the docket and Plaintiff’s filings, this court concludes that appointment of

  counsel is unwarranted presently, and denies the instant Motion as premature. While this court

  acknowledges the challenges posed by the COVID-19 pandemic and the resulting limited access

  to the law library, such challenges and restrictions are, unfortunately, not unique and Mr. Weeks

  fails to articulate specific factors that warrant the appointment of counsel in his particular

  circumstances. As Mr. Weeks asserts a single claim against Defendants, see [#13], the court finds

  that the legal issues and facts presented are not uniquely complex such that counsel is warranted.

  See Toevs v. Reid, 685 F.3d 903, 916 (10th Cir. 2012) (explaining appointment of counsel is

  appropriate in “extreme case[s] where the lack of counsel results in fundamental unfairness.”).

  Moreover, Mr. Weeks is reminded that, because he appears pro se, this court construes his filings

  liberally and will consider his access (or lack thereof) to the FCI Englewood law library when

  reviewing his filings. Indeed, while the court applies the same procedural rules and substantive

  law to Plaintiff as to a represented party, it “review[s] his pleadings and other papers liberally and




                                                    3
Case 1:20-cv-00544-PAB-NYW Document 57 Filed 12/16/20 USDC Colorado Page 4 of 5




  hold[s] them to a less stringent standard than those drafted by attorneys,” Trackwell v. United

  States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted). See also supra n.1.

         Finally, the court notes that there are two fully briefed Motions to Dismiss pending before

  the undersigned for Recommendation in this matter. See [#49; #50; #51; #52; #53; #54]. Given the

  early procedural posture of this case and the fully briefed Motions to Dismiss pending before the

  undersigned, this court finds Plaintiff’s Motion premature. Should circumstances change as this

  case progresses, Mr. Weeks may file a motion requesting counsel at that time. See McCullon v.

  Parry, No. 18-CV-00469-NYW, 2019 WL 4645436, at *5 (D. Colo. Sept. 24, 2019) (“Based on

  the court’s conclusion above, I find it appropriate under the factors of D.C.COLO.LAttyR

  15(f)(1)(B)(i)-(iv) to seek appointment of pro bono counsel given that this matter is now moving

  to trial.” (emphasis added)).

                                          CONCLUSION

         Accordingly, IT IS ORDERED that:

         (1)     Plaintiff’s Motion [#55] is DENIED without prejudice; and

         (2)     A copy of this Order shall be sent to:

                        George Weeks #03568-046
                        Englewood Federal Correctional Institution
                        Inmate Mail/Parcels
                        9595 West Quincy Avenue
                        Littleton, CO 80123

                        Case Manager for George Weeks #03568-046
                        Englewood Federal Correctional Institution
                        Inmate Mail/Parcels
                        9595 West Quincy Avenue
                        Littleton, CO 80123




                                                  4
Case 1:20-cv-00544-PAB-NYW Document 57 Filed 12/16/20 USDC Colorado Page 5 of 5




  DATED: December 16, 2020                 BY THE COURT:


                                           ________________________
                                           Nina Y. Wang
                                           United States Magistrate Judge




                                       5
